ALLOWABILITY NOTICE

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/7/2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 21-23, 27-28, 31-36 and 38-40 are allowable over the prior art of record. The closet prior art of record includes US 20080139959 to Miethke et al. The prior art of record fails to disclose, teach or fairly suggest, singly and in combination, the claim limitations including:
an implant body comprising a sealed cavity, formed at least in part by a wall diaphragm, a proximal end configured to connect with an implant body, a pressure-sensitive diaphragm configured to deform in response to changes in ICP at a port, and a 
a catheter have a plurality of distal openings, where the distal openings extend along a length of the catheter such that the catheter is configured to be cut in length for customization based on a particular patient and where the sensor comprises a diaphragm configured to deform in response to changes in ICP at the distal opening and a strain gauge configured to obtain data indicative of deformation of the diaphragm as set forth in Claim 34; and
a plurality of distal openings configured to extend into the head through a hole in the head, wherein the data is based at least on the sum of pressure at all depths of the brain that the plurality of distal openings traverse, wherein the sensor comprises a diaphragm configured to deform in response to changes in ICP at the distal opening and a strain gauge configured to obtain data indicative of deformation of the diaphragm as set forth in Claim 39.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN PATRICK DOUGHERTY whose telephone number is (571)270-5044.  The examiner can normally be reached on 8am-5pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791